EXCHANGE TRADED CONCEPTS TRUST II Horizons S&P 500 Covered Call ETF Horizons S&P Financial Select Sector Covered Call ETF Horizons S&P Energy Select Sector Covered Call ETF Supplement dated June 18, 2013 to the Prospectus (“Prospectus”) and Statement of Additional Information (“SAI”) dated June 18, 2013 This supplement provides new and additional information beyond that contained in the Prospectus and SAI and should be read in conjunction with the Prospectus and SAI. Shares of the Horizons S&P Financial Select Sector Covered Call ETF and the Horizons S&P Energy Select Sector Covered Call ETF are currently not available for purchase. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
